Title: To Thomas Jefferson from Sylvanus Bourne, 5 March 1808
From: Bourne, Sylvanus
To: Jefferson, Thomas


                  
                     Respected Sir—
                     Amsterdam March 5h 1808
                  
                  I have observed by a late American Gasette that in your reply to the General Assembly of Pensylvania you had absolutely declined to be considered as a Candidate for the Office of President of the U States at the ensuing Election having resolved to retire of all future Public Employ.
                  On this occasion I beg leave to tender you the hommage of my highest respect & to convey to you my sincere acknowlegements for the marks you have afforded me of your confidence in permitting me the long enjoyment of an important public Station; in fulfilling the duties of which I have the satisfaction to say that I have anxiously Studeed to promote the public Interests & those of my fellow Citizens whose concerns have been entrusted to me, with an undeviating integrity & becoming Zeal on all occasions & it will be an aditional gratification to me Should the publick sentiment be impressed with this Conviction.
                  It is now Seventeen years since I was first honored with a public Charge—fourteen of which I have  in this truly unpleasant & unhealthy Climate, & of which my health begins sensibly to experience the pernicious effects, particularly during the course of the past year. a view to the reestablishment thereof combined with a regard to the interests of my motherless Children, induce me strongly to wish to return to the U States—while the many misfortunes I have experienced in my buisness since my residence here puts it out of my power to return unless under the patronage of my Govt. Should any vacancy occur of a respectable kind in any of the departments at the Seat of Govt or in the Custom House Department of the U States which I might be thought capable of fitting with propriety, I Shall be deeply gratefull for the attention of Govt towards me.
                  Though the present State of our National Affairs is not the most agreeable, I indulge the fond hope that a prudent, wise 
                     ing & enlightened administration will not fail to Succeed in preserving our Country from the horrors of War & in the maintaining of that State of peace which is so intimately connected with the present & future prosparity of the U States.
                  May the propitious Smiles of Heaven follow you into the Shades of a peacefull retirement & a competent share of health enable you to carry on with ease & pleasure your philosophical pursuits & add to those enjoyments which ever flow from the possession of a highly cultivated mind; and may those consolatory reflections which the consciousness of a Life spent in the Service & for the benefit of yr Country cannot fail to afford, serve to smooth your declining years & be your faithful Companion till the Curtain shall drop which may open to you thine more rich Reward. 
                  These are the sincere wishes of yr respectful & ob Sert
                  
                     S Bourne 
                     
                  
               